Citation Nr: 0522092	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The veteran served on active duty from November 1942 to 
November 1945.  He served in the Army Air Corps during World 
War II and was a prisoner of war (POW) of the German 
Government from April 27, 1944 to May 7, 1945.  He died in 
April 1999 at the age of 75.  The appellant is his surviving 
spouse.

The appellant filed an initial claim of entitlement to 
service connection for the cause of the veteran's death in 
November 1999.  The RO denied the appellant's claim in a 
December 1999 rating decision.  She did not appeal.

The appellant sought to reopen her previously denied service 
connection claim for the cause of the veteran's death in 
February 2003, based on the submission of new and material 
evidence.  The RO reopened the claim and denied it on the 
merits in a May 2003 rating decision.  The appellant 
subsequently perfected an appeal of that decision.

The appellant presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in May 2005.  A transcript 
of this hearing has been associated with the appellant's VA 
claims folder.  





FINDINGS OF FACT

1.  An unappealed rating decision in December 1999 denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

2.  The evidence associated with the claims file subsequent 
to the RO's December 1999 rating decision does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The December 1999 rating decision is final.  Evidence 
received since the December 1999 rating decision is not new 
and material and the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is ultimately seeking service connection for 
the cause of the veteran's death.  As explained in greater 
detail below, as an initial matter the Board must determine 
whether new and material evidence has been received which is 
sufficient to reopen her previously denied claim.

As noted in the Introduction, the RO most recently reopened 
the appellant's claim and denied it on the merits.  However, 
the question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  The proper issue on appeal is, therefore, 
whether new and material evidence has been received which is 
sufficient to reopen the previously denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
Quartuccio also held that the notice provisions of the VCAA 
apply to cases, such as this, in which a claimant seeks to 
reopen a previously denied claim.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the February 2004 statement of the case (SOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to her claim.  

More significantly, a letter was sent to the appellant in 
July 2003, which was specifically intended to address the 
requirements of the VCAA.  The July 2003 letter from the RO 
explained in detail the evidence needed to substantiate a 
claim for service connection for the cause of the veteran's 
death.  The letter specifically informed the appellant that 
to support her claim the evidence must show that the 
"veteran died while on active duty" or that the "veteran 
died from a service-related injury or disease."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the July 
2003 VCAA letter, the appellant was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  She was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments," "private doctors" and "hospitals," or 
"current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The July 2003 letter notified the appellant that she "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The July 2003 letter included notice that "[i]f you have any 
additional information or evidence to support your claim, 
other than that which will be noted later in this letter, 
please let us know."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board additionally notes that even though the July 2003 
letter requested a response within 30 days, it also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The appellant's claim was readjudicated by the RO in the 
February 2004 SOC, prior to the expiration of the one-year 
period following the July 2003 notification of the appellant 
of the evidence necessary to substantiate her claim.  
However, this does not render the RO's notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was not provided with 
notice of the VCAA prior to the initial adjudication of her 
claim in May 2003.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board notes, however, that following VCAA 
notice compliance action, the claim was readjudicated, and a 
SOC was provided to the appellant in February 2004.  Thus, 
any concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claim.  Therefore, there is no prejudice to the 
appellant in proceeding to adjudicate her claim.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally-
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The appellant was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and presented testimony at a personal hearing before 
the undersigned VLJ in May 2005.




Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2004); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - POW presumptions

The pertinent provisions of 38 C.F.R. § 3.309(c) (2004) 
relating to presumptive service connection provide that if 
"a veteran is a former prisoner of war, the following 
diseases shall be service connected if manifest to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied: psychosis, any of the anxiety 
states, dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite (if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite), post-traumatic osteoarthritis, 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia) and stroke and its complications.  
See 38 C.F.R. § 3.309(c) (2004).

Presumptive service connection is also warranted for former 
POWs detained for at least 30 days who develop the following, 
if manifest to a compensable degree at any time after 
discharge: avitaminosis, beriberi (including beriberi heart 
disease), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra, any other nutritional deficiency, irritable bowel 
syndrome, peptic ulcer disease, peripheral neuropathy except 
where directly related to infectious causes, and cirrhosis of 
the liver.  Id. 

Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2004).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2004).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the appellant filed her 
current claim to reopen in February 2003, the current version 
of the regulation is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the 
appellant in the development of her claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  This is true even in cases such as this, where the 
RO has reopened the claim and denied it on the merits.  See 
Barnett and Jackson, supra.  In this case, the last final 
denial is the unappealed December 1999 RO rating decision.

The "old" evidence

At the time of the December 1999 rating decision, the 
evidence of record included the veteran's death certificate, 
which indicates that he died in April 1999 at the age of 75.  
The cause of death is listed as pneumonia due to Alzheimer's 
type dementia.  At the time of his death, the veteran was 
service-connected for post-traumatic stress disorder (PTSD), 
which was evaluated as 50 percent disabling.  

Also of record in December 1999 were the veteran's service 
medical records, which were pertinently negative for dementia 
or any respiratory disability.  Service records also included 
evidence confirming the veteran's POW status.  On an April 
1997 POW questionnaire, the appellant indicated that during 
captivity the veteran received inadequate food and water and 
suffered from a myriad of related conditions such as bleeding 
gums, nausea, vomiting, diarrhea, loss of teeth, vitamin 
deficiency, and dysentery (due to severe dementia, the 
veteran was unable to complete the form himself).  She 
further indicated that the veteran was then suffering from 
Alzheimer's disease, hypertension, glaucoma, and a history of 
prostate cancer.

The record in December 1999 also included extensive VA 
treatment records, which indicate that beginning in the mid-
1990s the veteran suffered from increasingly severe dementia.  
By the end of his life, this condition rendered him totally 
dependent on others for day-to-day care.  Cognitive 
functioning was almost completely compromised, and brain MRIs 
revealed moderate to severe cerebral volume loss inconsistent 
with the veteran's age.  These same records also indicate 
that throughout the late 1980s and 1990s, the veteran was 
treated for various other conditions including glaucoma, 
gout, prostate cancer, incontinence, hypertension, and skin 
rashes.  A February 1997 letter from the veteran's private 
physician, Dr. J.H., confirmed these diagnoses.  Neither VA 
treatment records nor Dr. J.H. identified a causal 
relationship between the veteran's service and these 
conditions or his ultimate demise. 

The evidence of record in December 1999 also included the 
appellant's statements to the effect that the veteran's 
experiences as a POW, particularly his lack of adequate 
nutrition, contributed to life-long health problems and 
debility, which eventually led to his death.  

The December 1999 rating decision

In December 1999, the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
basis for that decision was that although the evidence 
revealed that the veteran was a POW, it did not relate his 
POW experiences, or any other incident of service, to his 
death at age 75 due to pneumonia and Alzheimer's dementia.  
The RO also noted that none of the diseases for which 
presumptive service connection can be granted to former POWs 
caused or contributed to the veteran's death.  The appellant 
was notified of this decision and of her appellate rights by 
letter from the RO dated December 14, 1999.  She did not 
appeal.

The additionally submitted evidence

The evidence added to the record since the December 1999 
rating decision consists of an April 1999 VA terminal 
hospitalization summary, treatment records from Beverly 
Hospital from the late 1980s and 1990s, the transcript of the 
May 2005 Board hearing, and additional argument from the 
appellant.  This evidence will be analyzed below.

Analysis

In essence, the December 1999 rating decision denied the 
appellant's claim because one of the three Hickson elements 
(a causal relationship between the veteran's military service 
and his death over 50 years later due to pneumonia and 
Alzheimer's dementia) was lacking.

The unappealed December 1999 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2004).  As explained 
above, the appellant's claim for service connection for the 
cause of the veteran's death may only be reopened if she 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally-submitted (i.e. after December 1999) evidence 
raises a reasonable possibility of substantiating the claim, 
namely whether the veteran's military service, and 
particularly his POW experiences, is causally related to his 
death.  

While the additionally submitted evidence may be considered 
new, in that it was not of record at the time of the December 
1999 rating decision, it is not material under 38 C.F.R. 
§ 3.156 (2004).  

Treatment records from Beverly Hospital document the 
veteran's treatment for prostate cancer in the late 1980s and 
early 1990s.  These records also indicate a medical history 
which is positive for gout, glaucoma, and hypertension.  They 
also reflect treatment for Alzheimer's dementia, including 
one instance in which the veteran's dementia led him to 
overdose on his prostate cancer medications.  No residual 
injury from this instance was identified.  These records, 
however, make no comment regarding a potential relationship 
between the veteran's service (including his POW experiences) 
and any of these conditions or his death from pneumonia and 
Alzheimer's dementia.

The April 1999 VA terminal hospitalization summary also 
reflects the veteran's admission for severe dementia.  While 
these records briefly summarize the veteran's increasing 
cognitive and functional decline due to Alzheimer's dementia, 
and indicate his death was the result of pneumonia, they 
contain no medical nexus opinion relating the veteran's 
demise to his time in service or his POW experiences.

The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  Therefore, the VA terminal hospitalization 
summary and the records from Beverly Hospital do not raise 
the possibility of substantiating the claim.

The appellant has also submitted numerous statements and 
testimony indicating that the veteran's POW experiences led 
to life-long health problems, such as anxiety and skin 
rashes, which led to an overall state of debility, and 
eventually caused his death.  While the appellant is 
competent to present her observation of the veteran's 
symptoms, she is not competent to render an opinion as to 
medical matters, such as whether the veteran's death is 
etiologically related to his time in service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2004) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  These statements 
offered by the appellant in support of her claim are 
therefore not competent medical evidence.

Moreover, to the extent that the appellant is contending that 
the veteran's death is due to service, this is duplicative of 
similar contentions raised in the past and is therefore not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Furthermore, in Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically noted that "[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."

Thus, the evidence submitted after December 1999 continues to 
document the veteran's POW status and the occurrence of his 
death; however, Hickson elements (1) and (2) had previously 
been satisfied, and these elements were not in dispute.  The 
additionally-received evidence still does not tend to 
establish a relationship between the veteran's military 
service and his death over a half century later due to 
pneumonia and Alzheimer's dementia, element (3).  As 
explained above, this element was lacking at the time of the 
December 1999 decision.  The additionally received evidence 
does not address this missing element, and thus does not 
raise the possibility of substantiating the claim.  See 38 
C.F.R. § 3.156 (2004); see also Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a claimant seeking disability 
benefits must establish a connection between service and the 
claimed disability].  

The Board also notes that while 38 C.F.R. § 3.309(c) has 
undergone significant revision since the December 1999 rating 
decision, neither pneumonia or Alzheimer's dementia have been 
added no the list of disease for which service connection can 
be granted on a presumptive basis for former POWs.  Indeed, 
the medical records fail to indicate that the veteran was 
ever diagnosed with one of the conditions listed under the 
revised 38 C.F.R. § 3.309(c).  The regulations regarding 
presumptive service connection for former POWs are therefore 
not for application in this case.  

In short, for reasons and bases expressed above, the Board 
finds that the appellant's attempt to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death is unsuccessful.  While the Board 
acknowledges the sacrifices the veteran made for his country 
during World War II, and the hardships he undoubtedly endured 
at the hands of his captors, the evidence simply does not 
show that these experiences contributed to his demise.  The 
recently submitted evidence is not new and material, the 
claim of service connection for the cause of the veteran's 
death is not reopened, and the benefit sought on appeal 
remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the appellant in the development of her claim 
in the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the appellant of the 
elements necessary to reopen her claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).









	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  The claim is not reopened and remains 
denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


